Exhibit 10.03

 

LOGO [g33493img001.jpg]   

KANA Software, Inc.

  

181 Constitution Drive

  

Menlo Park, CA 94025

  

 

Tel 650 614-8300

  

Fax 650 614-8301

  

www.kana.com

August 14, 2006

Mr. Jay A. Jones

2734 Benvenue Avenue

Berkeley, CA 94705

650-996-7100

Dear Jay,

I am pleased to offer you the position of Senior Vice President and Chief
Administrative Officer for KANA Software, Inc. (the “Company”), reporting
directly to Michael S. Fields.

This letter outlines the proposed terms of employment with the Company. Your
start date will be effective September 5, 2006 or such earlier date that may be
confirmed in writing between you and KANA’s CEO. Your annual base salary will be
$210,000 paid semi monthly. You will also be eligible for an incentive bonus of
an additional $105,000 per year payable on a quarterly basis based on the
achievement of your objectives and KANA’s financial performance.

I will recommend that you be granted an option to purchase 200,000 shares of
stock as your hire grant. This grant is subject to approval by the Board of
Directors after your employment begins. The option would vest over four years
subject to a six-month cliff and would be governed by the terms set forth in the
Company’s standard form of stock options plan and agreement. You will be
eligible for separation benefits in the event of a Change in Control Event (as
defined below) in accordance with the Company’s current Change in Control
Agreement which agreement will allow for (subject to the terms thereof) (a) six
(6) months accelerated vesting of any remaining unvested shares at such time and
(b) separation pay equal to six (6) months of your annual base salary paid to
you over a six (6) month period in the event of a Change in Control Event (as
defined below), subject to the “double trigger” terms of the Change in Control
Agreement between you and the Company. Please note that the Board of Directors
will be considering option grants only if the Company has regained full
compliance with SEC reporting requirements and when our option plans have been
registered with state and federal agencies. We can not give any assurances as to
when that will occur.

A “Change in Control Event” shall mean a change in control of 50% or more of the
outstanding stock of the Company, and following such change you are not offered
the same or a similar position of the combined entity as held prior to the
change of control. The separation benefits identified herein shall not apply
should your employment be terminated for Cause. “Cause” for your termination
will exist at any time after the happening of one or more of the following
events:

(i) Executive’s gross negligence or willful misconduct in the performance of, or
his failure or refusal to perform, his duties with the Company, as determined by
the Company’s Board of Directors in good faith;

(ii) unprofessional, unethical or fraudulent conduct or conduct by Executive
that discredits the Company or is detrimental to the reputation, character or
standing of the Company;

(iii) dishonest conduct or a deliberate attempt to injure the Company;

(iv) Executive’s breach of his Invention Assignment and Confidentiality
Agreement, and/or Executive’s duty of confidentiality to Company, including,
without limitation, Executive’s theft, misappropriation and/or misuse of the
Company’s proprietary information;

(v) a failure or a refusal by Executive to comply in any material respect with
the reasonable policies, standards or regulations of the Company;

(vi) any unlawful or criminal act which would reflect badly on the Company in
the Company’s reasonable judgment;

(vii) Executive’s absence from work without an approved leave; or

(viii) Executive’s death.



--------------------------------------------------------------------------------

LOGO [g33493img001.jpg]

The Company will provide to you the health, holiday, and other benefits
available to all its full time employees. Enclosed, for your review, is
information related to some of the benefits.

Your employment at the Company is conditioned upon your signing the attached
Employee Invention Assignment, Confidentiality and Arbitration Agreement. At all
times during your employment with the Company, you will be an “at-will”
employee, which means that either you or the Company may terminate your
employment at any time, for any or no reason, and with or without notice. Any
statements or representations to the contrary (and, indeed, any statements
contradicting any provision in this letter) should be regarded by you as
ineffective. Further, your participation in any stock option or benefit program
is not to be regarded as assuring you of continuing employment for any
particular period of time. This at-will nature of your employment cannot be
modified except in writing signed by the CEO of the Company.

To indicate your acceptance of this offer of employment, please sign below and
return to me by August 31, 2006.

Jay, all of us welcome you in joining KANA and we look forward to having you on
our team. Meanwhile, if you have any questions, please do not hesitate to call
me at (650) 614-8102.

 

Sincerely,

/s/ Michael S. Fields

Michael S. Fields

Chief Executive Officer

 

Accepted

Signature: 

 

/s/ Jay A. Jones

Name: 

 

Jay A. Jones

Date: 

 

8/26/06